DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Joern (US 2009/050259).
	Regarding claim 1, Joern teaches a method of manufacturing a composite material product including a specific fiber cloth that is a cloth formed of a thread made of a specific fiber, which is at least one of a carbon fiber, an aramid fiber, or a glass fiber (paragraph 6), the method comprising a first step of stacking a backing sheet (figure 1 #2) which is a sheet on a back surface side of the specific fiber cloth (21 and 22);  a second step of performing embroidery (paragraphs 33-34) with an embroidery thread that is the thread made of a specific fiber so that a desired design is formed on a front surface side of the specific fiber cloth, and so that the embroidery thread penetrates through both the specific fiber cloth and the backing sheet (paragraphs 33-34); and a third step of solidifying the specific fiber cloth and the backing sheet with a transparent resin after the second step, to obtain the composite material product (paragraph 44).

	Regarding claim 2, Joern teaches that the third step involves heating and that the backing sheet to be used is a backing sheet formed of a resin that is melted by the heating in the third step to be integrated with the resin used in the third step (paragraphs 41 and 44).

	Regarding claim 3, Joern teaches that the third step involves heating (paragraph 41). Joern also teaches that the backing sheet is made of a woven reinforcing fabric, therefore the backing sheet to be used is a backing sheet formed of a material that retains its shape even after the heating in the third step.

	Regarding claim 8, Joern teaches that the third step comprises solidifying the specific fiber cloth and the backing sheet with a transparent resin by an RFI method or an RTM method, to obtain the composite material product (paragraphs 43-44).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joern (US 2009/0050259) in view of Satharasinghe (US 2016/0194792)
Regarding claim 4, the teachings of Joern are disclosed above.
Joern does not teach that the backing layer is made of paper.
Satharasinghe teaches that the backing layer is made of paper (paragraph 204).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Joern such that the backing layer is made of paper as taught by Satharasinghe as doing such would stabilize the substrate while stitching is applied (paragraph 202).

Regarding claim 6, the teachings of Joern and Satharasinghe are disclosed above. Joern also teaches that the preform can be cut to size and solidified (paragraph 44). It would have been obvious to one of ordinary skill in the art to cut the preform to whatever shape and size was desired by the user. This is a change of size/shape and would not produce any new or unexpected results. It further would have been obvious to cut the preform at any step where it was desired to control the size/shape of the product. This is a rearrangement/duplication of steps and would not produce any new or unexpected results.


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joern (US 2009/0050259).
 Regarding claim 5, the teachings of Joern are disclosed above.
Joern does not teach the specific design of a filled figure with embroidery thread with substantially no gap.
It would have been obvious to one of ordinary skill in the art to chose any design that was desired by the user and to set the gap to whatever was desired by the user as well. It would have been obvious to change the aesthetics of the threads to create a design of the user’s choosing and doing so would not produce any new or unexpected results.

Regarding claim 7, the teachings of Joern are disclosed above.
Joern doesn’t teach the fiber cloth being on the backside of the backing sheet with a transparent resin thereon.
It would have been obvious to one of ordinary skill in the art to apply fibers and the resin layer to the backside of the backing sheet. As is taught in Joern, it is known in the art to apply the fibers and resin to one side of the backing sheet. Therefore it would be obvious to apply these same components at any location where it was desired for this pattern to be present. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748